NO. 07-10-0115-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL A
 
FEBRUARY 2, 2011
______________________________
 
 
GAVINO DURON, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
_________________________________
 
FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY;
 
NO. C-1-CR-08-500442; HONORABLE ELISBETH EARLE, JUDGE
 
_______________________________
 
Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ABATEMENT AND REMAND
Following a plea of not guilty, Appellant, Gavino Duron, was convicted by a
jury of assault.  Punishment was assessed
by the trial court at 250 days confinement in county jail.  After the record and briefs were filed in
this case, it came to this Court's attention that the Trial Court's Certification of Defendant's Right of Appeal
contained in the clerk's record does not have any of the options marked.  Consequently, the certification is
defective.  See Dears v. State, 154 S.W.3d 610, 614
(Tex.Crim.App. 2005).
Therefore, we abate this appeal and remand the cause to the
trial court for further proceedings.[1]  Upon remand, the trial court shall utilize
whatever means necessary to secure a proper Trial Court's Certification of Defendant's
Right of Appeal in compliance with Rule 25.2(d).[2]  Once properly completed and executed, the
certification shall be included in a supplemental clerk's record.  See Tex. R. App. P. 34.5(a)(12).  The trial
court shall cause the supplemental clerk's record to be filed with the Clerk of
this Court within 30 days of the date of this order.  This order constitutes notice to all parties,
pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the
defective certification.  If a supplemental
clerk's record containing a proper certification is not filed in accordance
with this order, this cause will be referred to this Court for further action.  See Tex. R. App. P. 25.2(d). 
It is so ordered.
                                                                        Per
Curiam
Do not publish.




[1]Originally appealed to the Third Court of Appeals,
this appeal was transferred to this Court by the Texas Supreme Court pursuant
to its docket equalization efforts.  Tex. Gov’t Code Ann.  § 73.001 (West 2005).  Cognizant that Rule 41.3 of the Texas Rules
of Appellate Procedure requires precedent of the transferor court to be
applied, the transferee court is not expected to follow the transferor
court's local rules or otherwise supplant its own local procedures with those
of the transferor court.  See Tex. R. App. P. 41.3 Notes and
Comments. 


 
[2]Because
the certification of record already contains the defendant's signature
acknowledging notification of his rights pursuant to Rule 25.2(d), the
defendant's signature on the amended certification is not required.